Citation Nr: 1500743	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease.  

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

7.  Entitlement to service connection for diabetic retinopathy.

8.  Entitlement to service connection for chloracne.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to service connection for glaucoma.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for porphyria cutanea tarda.

14.  Entitlement to service connection for hyperplasia of prostate with obstruction.

15.  Entitlement to service connection for cataracts.

16.  Entitlement to service connection for hyperthyroidism.

17.  Entitlement to service connection for hypothyroidism.

18.  Entitlement to service connection for photosensitivity.

19.  Entitlement to service connection for rheumatoid arthritis.

20.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for atrial fibrillation.

21.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, including a tour of duty in the Republic of Vietnam from August 1966 to September 1967.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; a July 2009 rating decision of the RO in Houston, Texas; and February 2011 and September 2013 rating decisions of the RO in Waco, Texas.  As set forth above, the Veteran's claim is in the jurisdiction of the Waco RO.  

After reviewing the record, the Board observes that the Veteran's claim of service connection for atrial fibrillation was previously denied by the RO in a final September 1995 rating decision.  Although the RO certified the current issue on appeal as a new claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized this issue as set forth on the cover page of this decision.  As a remand of this matter is necessary, the Veteran is not been prejudiced by the Board's recharacterization of the issue.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In connection with his appeal, the Veteran requested a Board videoconference hearing.  The Veteran has been incarcerated in a federal facility for many years.  In an August 2013 letter, the RO advised the Veteran that there were no provisions to hold Board videoconference hearings at locations other than the Waco RO or a VA facility in El Paso, Texas.  The Veteran was advised that his hearing request would be placed on the docket and it would be his responsibility to attend the hearing at the designated location.  He was advised that if he no longer wanted a hearing, he should advise VA so his appeal could be forwarded to the Board for immediate consideration.  In a statement received in October 2013, the Veteran responded that he wished to withdraw his hearing request and asked that his appeal be forwarded to the Board as soon as possible.  

The Board notes that although additional relevant evidence has been associated with the record since the RO last reviewed the appeal in March 2012 Statements of the Case, the Veteran has waived his right to initial RO consideration of this evidence.  See April 2012 request for expedited processing.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, ischemic heart disease, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, chloracne, sleep apnea, glaucoma, hypertension, porphyria cutanea tarda, hyperplasia of prostate with obstruction, cataracts, hyperthyroidism, hypothyroidism, photosensitivity, and rheumatoid arthritis; the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for atrial fibrillation; and the issue of entitlement to an increased rating for PTSD with depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In a September 2010 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's complete service treatment and personnel records are on file.  The record also contains clinical evidence from the Federal Bureau of Prisons establishing that the Veteran has a current diagnosis of hyperlipidemia, diagnosed in 2006.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  Given the basis for the Board's decision, a VA examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4) (2014).  Absent evidence of a current disability for which service connection can be granted, a remand for an examination would only result in unnecessarily delay this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The enumerated diseases do not include hyperlipidemia.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Despite the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The record on appeal includes the Veteran's service treatment records are negative for pertinent complaints or abnormalities, including hyperlipidemia.  At his February 1968 service discharge medical examination, laboratory testing was negative and examination was normal in all pertinent respects.  

The post-service record on appeal includes a Bureau of Prison list of Health Problems for the Veteran.  This list includes mixed hyperlipidemia, which was noted to have been diagnosed in 2006.  

The evidence, however, does not show that the Veteran has any disability associated with his hyperlipidemia.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995). Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hyperlipidemia is denied.


REMAND

Remand is required regarding the issues of entitlement to service connection for hyperplasia of prostate with obstruction, cataracts, hyperthyroidism, hypothyroidism, photosensitivity, and rheumatoid arthritis for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement (NOD), but an SOC has not yet been issued, a remand to the RO is necessary).  In a September 2013 rating decision, the RO denied these claims.  In October and November 2013, the Veteran submitted an NOD with the RO's determination.  The claims file contains no indication that the RO has issued an SOC addressing these matters.  A remand is therefore necessary.  

With respect to the remaining issues on appeal, the Board finds that additional evidentiary development is necessary.  In that regard, VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

In this case, the record reflects that the Veteran has been incarcerated at a federal facility for at least a decade.  See e.g. VA Form 21-4193, Notice to VA of Veteran Incarcerated in Penal Institution, received in October 2007.  Although the record contains a few clinical records corresponding to the Veteran's period of incarceration, complete clinical records have not yet been obtained.  Given the Veteran's contentions, these records are relevant to the appeal and the RO must therefore undertake the necessary efforts to obtain them.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In this case, the Veteran has not yet been afforded a VA medical examination in connection with any of his pending claims.  Although he is currently incarcerated, an incarcerated Veteran must be accorded the same assistance as his fellow law-abiding veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. App. 185 (2002).  Although VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at a VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  The Veteran was recently transferred to a low security federal correctional institution in Fort Worth, Texas.  Although RO communications in the claims files indicate that personnel were aware of the different development requirements, it isn't clear that such procedures were followed.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also M21-1MR, Part III, Subpart iv.3.A.11.d (outlining procedures for incarcerated Veterans).  Given the evidence of record, this must be accomplished on remand.  

Finally, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In the context of a claim to reopen, VA must look at the bases for the denial in the prior decisions and provide a VCAA notice that describes what evidence would be necessary to substantiate that element found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran has not yet been provided with the necessary notice regarding the information and evidence needed to reopen his claim of service connection for atrial fibrillation.  This deficiency must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for hyperplasia of prostate with obstruction, cataracts, hyperthyroidism, hypothyroidism, photosensitivity, and rheumatoid arthritis.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Provide the Veteran with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including includes an explanation as to the bases for the prior denial of service connection for atrial fibrillation, and a description of the evidence necessary to substantiate the element of service connection that was found insufficient in the previous denial, in accordance with Kent.

3.  After obtaining any necessary information and authorization from the Veteran, contact the Federal Bureau of Prisons, or other appropriate repository of records, and request complete clinical records pertaining to the Veteran corresponding to his period of incarceration for the period from March 2004 to the present.  All efforts to obtain these records should be documented in the claims file.  The AOJ must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the AOJ is unable to obtain the records, a written statement to that effect should be included in the record and the provisions of 38 C.F.R. § 3.159(e) must be complied with by providing the Veteran with appropriate notice.

4.  After the above actions are completed, undertake the necessary measures to schedule the Veteran for medical and psychiatric examinations for the purpose of obtaining the necessary medical opinions delineated below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  In the event an in-person examination is not feasible, provide the Veteran's medical records to the appropriate medical professionals for the purpose of obtaining the medical opinions requested below.  

5.  Afford the Veteran an examination for the purpose of ascertaining the nature and etiology of his current hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran's current hearing loss, as identified on a June 2011 audiometric examination, and his currently claimed tinnitus, are causally related to his active service or any incident therein, including noise exposure from his duties as a field radio operator in combat.  The examiner must address all the Veteran's lay statements and the medical evidence of record.

6.  Afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current complications of his service-connected diabetes mellitus, to include claimed erectile dysfunction, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, glaucoma, and hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran currently has erectile dysfunction, peripheral neuropathy of the upper and/or lower extremities, diabetic retinopathy, glaucoma, and hypertension.  If so, provide an opinion as to whether it is at least as likely as not that any such diagnosed disability is (a) causally related to the Veteran's active service or any incident therein, including presumed exposure to Agent Orange, or (b) causally related to or aggravated by his service-connected diabetes mellitus.  

7.  Afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current ischemic heart disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran currently has ischemic heart disease.  If so, provide an opinion as to whether it is at least as likely as not that any such diagnosed ischemic heart disease, or any other heart disability, is (a) causally related to the Veteran's active service or any incident therein, including presumed exposure to Agent Orange, or (b) causally related to or aggravated by his service-connected diabetes mellitus.  The examiner must reference the relevant evidence of record, including 2013 clinical records noting possible cardiomyopathy, as well as a left ventricular enlargement and mitral and tricuspid regurgitation.

8.  Afford the Veteran a psychiatric examination to determine the current severity of his service-connected PTSD with depressive disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should address the severity of the Veteran's service-connected PTSD with depressive disorder and discuss the level of social and occupational impairment attributable to that disability.  A complete explanation must be provided for any opinion offered.

9.  Thereafter, review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Then, readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


